Citation Nr: 1415040	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  10-38 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a bilateral hip disability.

2.  Entitlement to service connection for a right ankle disability.

3.  Entitlement to service connection for a back disability.

4.  Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Appellant (the Veteran) is represented by: Disabled American Veterans 


ATTORNEY FOR THE BOARD

L. Cramp, Counsel
INTRODUCTION

The Veteran had active service from July 1991 to July 1995.  

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2010 rating decision of the RO in St. Louis, Missouri.

In reviewing this case the Board has not only reviewed the physical claims file, but has also reviewed the electronic file on the Virtual VA and VBMS systems to insure a total review of the evidence.  

The issues of entitlement to service connection for claimed disorders of the back and knees are addressed in the REMAND below and are therein REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  There is no current hip disability.

2.  There is no current right ankle disability.  


CONCLUSIONS OF LAW

1.  The basic criteria for service connection for the claimed bilateral hip disability are not met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

2.  The basic criteria for service connection for the claimed right ankle disability are not met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking service for claimed disabilities of the right ankle and bilateral hips on the basis that they were incurred proximately due to or a result of a service-connected disability.  Service connection is in effect for bilateral pes planus, rated at 0 percent, and for residuals of a left 5th metatarsal fracture, rated at 10 percent since August 31, 2009 and 0 percent prior.  

While the Veteran complained of hip pain during service in February 1993, examination of the hips was normal and an inguinal hernia was suspected.  There was no notation of any injury or disease of the hips or right ankle during service and there was no notation of any pertinent disability on the examination at service separation.  X-rays of the hips were normal.  

The Veteran filed a service connection claim immediately after service separation; however, he did not report any disability of the hips or right ankle.  He was examined by VA in August 1995 for multiple claims; however, there were no pertinent findings for the hips or right ankle.  Indeed, there is no current clinical diagnosis of any disability regarding these claims.  The Veteran was afforded a comprehensive VA examination in August 2012, including X-ray findings, to evaluate the current claims.  The examiner concluded that there was no right ankle disability and no disability of either hip.  

The Veteran does not have the medical expertise to diagnoses himself with a chronic medical disability.  Lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), and the Veteran has provided competent evidence that he experiences pain in his hips and right ankle.  In some circumstances, such as where pain is directly associated with an observable event or injury (example: a car accident), lay testimony may provide significant competent evidence regarding a diagnosis; however, where, as here, observable symptoms have gradual onset that is not directly associated with a specific injury or event, identification and diagnosis a specific hip or ankle disability falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  The Board notes that VA does not generally grant service connection for symptoms alone, without an identified basis for those symptoms.  VA needs to identify a "disability", not symptoms of a disability, such as pain.  Accordingly, service connection cannot be granted for symptoms of a disability.

The Board recognizes that the Court of Appeals for Veterans Claims has held that the presence of a disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, Congress has specifically limited entitlement to service-connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  Hence, where the evidence does not support a finding of current disability upon which to predicate a grant of service connection, there can be no valid claim for that benefit regarding direct service connection, presumptive service connection, or secondary service connection theories of etiology.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Here, there is no competent evidence of a currently diagnosed disability of the hips or right ankle.  Simply stated, a review of the service and, most importantly, post-serivce medical evidence of record provides evidence against such a finding at this time.  Accordingly, the Board concludes that the basic eligibility criteria for service connection are not met with respect to those claims and service connection is not warranted.  

The Veteran does not assert that there has been any deficiency in the notice provided to him under the Veterans Claims Assistance Act of 2000 (VCAA).  He also has not asserted that there exists outstanding pertinent evidence.  The Veteran identified treatment records at the VA medical center in Fayetteville, Arkansas, and the RO obtained those records.  The Veteran was afforded VA examinations with respect to each claim.  The Veteran has made no specific allegations as to the inadequacy of the examination.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  While the back and knee claims are being remanded due to an inadequate opinion, based on the finding that there is no current disability of the right ankle and hips, an etiologic opinion is not necessary with respect to these issues.  

ORDER

Service connection for a bilateral hip disability is denied.

Service connection for a right ankle disability is denied.


REMAND

The Board is remanding the issues of entitlement to service connection for claimed disorders of the back and knees as the August 2012 medical opinion is inadequate with respect to these issues.  

The Veteran's only assertion regarding the etiology of the knee and back disorders is that they are proximately due to or a result of his service-connected left 5th toe disability.  Based on this assertion, the RO limited its request for a medical opinion as to the back disability to secondary service connection, i.e., whether it was related to the service-connected toe disability.  However, recognizing that the Veteran had been treated in service for injuries to both knees and filed a claim of entitlement to service connection for bilateral knee disorders immediately after service, the RO requested that the examiner also address direct service connection.  

The Veteran was afforded a VA examination in August 2012 at which time he was found to have current degenerative joint disease of the bilateral knees and osteoarthritis of the thoracic-lumbar spine.  The examiner opined that these disorders were less likely as not caused by or a result of the service-connected left 5th metatarsal fracture.  

The rationale was that "I could find no tx of back, hips, knees or rt ankle in service treatment records."  The examiner further noted "The client's VA historic VS records indicates obesity at 71" and wt range 261-281.  T[h]is is more contributory to back, hip, knee, ankle joint pain tha[n] his intraservice condition (lt 5th MT fx)." 

Regarding the examiner's notation that there was no record of treatment for the knees and back in service, this is inaccurate.  Service treatment records reflect treatment for complaints of knee pain during service with a finding of a right patellar contusion with secondary prepatellar bursitis (August 14, 1991), left knee sprain (September 22, 1991), and left knee tendonitis (October 11, 1991).  The Veteran also sought treatment on September 21, 1992 after falling down a hill and experiencing right knee pain, and on June 1, 1993 following hitting the left knee on the dash of his truck and experiencing pain.  X-rays of the right knee in February 1992 were normal.  X-rays of the left femur in April 1995 were normal.  

The Veteran was also treated for complaint of back pain after falling off a truck in May 1995 with diagnosis of musculoskeletal pain.  When examined at service separation in June 1995, there were no pertinent diagnoses for the back and knees.  X-rays of the lumbar spine taken in May 1995 were normal.  

In addition to the examiner's failure to thoroughly review the service treatment records, the Board notes that, when asked to provide an opinion regarding direct service connection for the knees, the examiner failed to do so.  

Moreover, while the Veteran has never contended that his knee and back disabilities are directly related to service, his lay assertions as to a secondary service connection etiology are not competent evidence.  Here, there is a history of knee and back injuries in service and a current record demonstrating diagnoses of bilateral degenerative joint disease of the knees and osteoarthritis of the thoracolumbar spine (see August 2012 reports).  As such, the examiner should also have been asked to provide an opinion regarding direct service connection of a back disability (the fact that the Veteran does not have the medical knowledge to diagnose the etiology of his disabilities works sometimes against, but sometimes for, the Veteran, as in this case)  

The Veteran is also not competent to distinguish the potential affect of his service-connected left 5th metatarsal fracture from his service-connected bilateral pes planus.  While he has not asserted a causal role by the service-connected pes planus, the opinion should also address this disability.  

Finally, the Board notes that the examiner was not asked to, and did not, provide an opinion regarding aggravation of the back and knee disabilities by the service-connected left 5th metatarsal fracture.  As this is a potential etiologic theory that could support a grant of service connection, such an opinion should be obtained.  

Particularly significant was the examiner's statement that the Veteran's obesity is "more contributory" to back and knee pain than his service-connected condition at least implies that the service-connected condition contributes to some extent.  While not a conclusive statement, this at least suggests the possibility of aggravation and requires clarification or a more direct opinion.  

Accordingly, the issues of entitlement to service connection for back and knee disabilities are REMANDED for the following action:

1.  Obtain a medical opinion based on a review of the claims file.  If it is determined that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled.  However, the Veteran should not be required to report for another examination simply as a matter of course, if it is not found to be necessary.  The claims folder must be made available to and reviewed by the opinion provider.

The opinion should address whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that either or both knee disorders or the back disorder are causally or etiologically related to the Veteran's active service.  

If not found to be related to service directly, an opinion should be provided as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that either or both knee disorders or the back disorder are causally or etiologically related to the Veteran's service-connected left 5th metatarsal fracture or pes planus.  

If not found to be causally related to a service-connected disability, an opinion should be provided as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that either or both knee disorders or the back disorder were permanently worsened beyond their natural progress by the service-connected left 5th metatarsal fracture or bilateral pes planus.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  

2.  Readjudicate the remanded claims.  If either benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran is advised to appear and participate in any scheduled VA examinations, as failure to do so may result in denial of the claims.  See 38 C.F.R. § 3.655 (2013). 

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


